Citation Nr: 1218850	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  10-10 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable initial rating for sarcoidosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION


The Veteran had active service in the United States Navy from February 1969 to March 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana, which granted service connection for sarcoidosis and assigned a noncompensable (zero percent) rating. 


FINDING OF FACT

In a May 2012 written statement the Veteran withdrew his appeal of the issue of a compensable initial rating for sarcoidosis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of a compensable initial rating for sarcoidosis have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In a May 2012 statement the Veteran withdrew his appeal for a compensable initial rating for sarcoidosis.

As the Veteran withdrew his appeal of the issue of a compensable initial rating for sarcoidosis, there remain no allegations of error of fact or law for appellate consideration.  The Board, therefore, has no jurisdiction to review the issue.


ORDER

The issue of a compensable initial rating for sarcoidosis is dismissed. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


